Citation Nr: 0734521	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-37 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for a left shoulder disorder.

2.  Entitlement to service connection for an upper back 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from January 1991 to April 
1991, and from March 2003 to June 2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran is seeking service connection for an upper back 
disorder, lower back disorder, and anemia.  She claims that 
she injured her back (upper and lower) in a helicopter 
accident aboard ship in the Persian Gulf in 1991.  She 
further alleges additional injury to her back, as well as 
aggravation of her prior condition, during her second period 
of service in 2003.  Further, the veteran alleges that 
anemia, and its resulting fatigue, began during her initial 
period of active duty service in 1991.  

The veteran is also seeking a compensable initial disability 
rating for her service-connected left shoulder disorder.  She 
contends that her left shoulder disorder is manifested by 
repeated episodes of subluxation and that the strength and 
range of motion of the left shoulder is severely restricted.

The veteran's complete service medical and service personnel 
records are not of record.  The most recent response from 
National Personnel Records Center (NPRC), received in July 
2002, noted that the veteran's records had not yet been 
retired.  There was no response from a subsequent request for 
these records sent by the RO to the Naval Air Reserve Center 
Selfridge, dated in September 2003.  The veteran served on a 
second, more recent, period of active duty from March 2003 to 
June 2003, and that she submitted a statement, received in 
July 2005, indicating that there may be active duty for an 
additional period.  The veteran must be asked to outline her 
entire military history of service and the RO should once 
again attempt to obtain these records from all appropriate 
sources.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the veteran and 
request that she provide an outline 
detailing her entire military service 
(including periods of Active Duty, Active 
Duty for Training, Inactive Duty for 
Training).

2.  The RO should then contact NPRC, and 
all other appropriate sources, to obtain 
the veteran's complete service medical 
and service personnel records.  All 
attempts to locate this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
secure named records the RO is unable to 
secure same, the RO must notify the 
veteran. 

3.  Thereafter, the RO must afford the 
veteran the appropriate examination(s) to 
determine the nature and extent of her 
service-connected left shoulder disorder; 
and determine the etiology of any upper 
and lower back disorders found.  The 
claims file must be made available to and 
reviewed by the examiner(s).  Any 
indicated diagnostic tests and studies 
must be accomplished, including an x-ray 
examinations (if necessary).  All 
pertinent symptomatology and findings 
must be reported in detail, to include 
the range of motion of the left shoulder.  
Based upon review of the service and post 
service medical records, the examiner(s) 
must provide an opinion as to whether any 
current upper or lower back disorders are 
related to the veteran's military 
service.  If such a determination cannot 
be made without resort to speculation, 
the examiner must specifically state 
this.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

4.  The RO must afford the veteran with 
the appropriate examination to determine 
the etiology of any anemia found.  The 
claims file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Based upon review of the 
service and post service medical records, 
the examiner must provide an opinion as 
to whether any anemia found is related to 
her military service.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

5.  The RO must notify the veteran that 
it is her responsibility to report for 
any VA examination scheduled and to 
cooperate in the development of her 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to her last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

6.  After the development requested has 
been completed, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  The RO must then readjudicate the 
claims on appeal and, thereafter, if any 
claim on appeal remains denied, the 
veteran and her representative, if any, 
must be provided a supplemental statement 
of the case.  After the veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.
  
No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

